65 F.3d 169
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED MINE WORKERS OF AMERICA, AFL-CIO, Plaintiff-Appellant,v.PEABODY COAL COMPANY, Defendant-Appellee.
No. 93-6020.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1995.

Before:  KENNEDY, RYAN, and NORRIS, Circuit Judges.

ORDER

1
The United States Supreme Court granted the petition of the United Mine Workers of America, AFL-CIO for a writ of certiorari in this case, vacated the judgment of this court, and directed further consideration in light of the Supreme Court's decision in North Star Steel Co. v. Thomas, 515 U.S. ---- (1995).


2
It is therefore ORDERED that the case is remanded to the United States District Court for the Western District of Kentucky for further proceedings.